DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2022 has been entered.
 
Drawings
The drawings were received on August 5, 2022.  These drawings are acceptable.

Claim Objections
Claims 1, 4-5, 8, 11-12, 15, and 18-19 are objected to because of the following informalities:
regarding Claims 1, 8 and 15 the claims recite in the newly amended limitation, “at least one timed ep-net” which should be “at least one timed eip-net”.  
regarding Claims 8 and 15 the claims recite in the “simulating…” limitation, “test results for each EIP patter” which should be “test results for each EIP pattern”.  
Claims 4-5, 11-12 and 18-19 are also objected to since they depend from objected Claims 1, 8 and 15 respectively, and as such inherit the same deficiencies.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter et al. (US PGPUB 2016/0285698; hereinafter “Ritter ‘698”) in view of Ritter et al. (US PGPUB 2016/001932; hereinafter “Ritter ‘032”), Alex (US PGPUB 2017/0270036; hereinafter “Alex”), Beringer (US PGPUB 2009/0083643; hereinafter “Beringer”), Champagne et al. (US Patent 7,653,689; hereinafter “Champagne”) and Bonas (US PGPUB 2020/0349061; hereinafter “Bonas”).
Claim 1: (Currently Amended)
Ritter ‘698 teaches a system associated with enterprise application integration, comprising:
a formalization platform, including:
a computer processor ([0147] “The processes and logic flows described in this specification can be performed by one or more programmable computers executing one or more computer programs to perform functions by operating on input data and generating output.” [0148] “Computers suitable for the execution of a computer program can be based on general or special purpose microprocessors, both, or any other kind of CPU.”), and
computer memory, coupled to the computer processor, storing instructions that, when executed by the computer processor, cause the formalization platform to ([0148] “Generally, a CPU will receive instructions and data from a read-only memory (ROM) or a random access memory (RAM) or both. The essential elements of a computer are a CPU for performing or executing instructions and one or more memory devices for storing instructions and data.”):
(i) facilitate definition of Enterprise Integration Patterns ('EIP") using a formal representation and defined execution semantics ([0054] “modeling enterprise integration patterns (EIPs) in the Business Process Model and Notation (BPMN), which is typically considered a ‘de-facto’ standard for modeling business process semantics and their runtime behavior. EIPs can be mapped to BPMN-compatible syntax and defined execution semantics adapted to message processing.” [0059] “Logic Integration Language (LiLa) provides an example data-centric modeling approach and formalization …DATALOG can be used to re-define core EIPs as part of a conventional integration system.” [0061] “the open-source integration system APACHE CAMEL that implements most of the integration semantics in the form of EIPs.” [0062] “The Enterprise Integration Patterns (EIPs) define operations on the header (i.e., payload's meta-data) and body (i.e., message payload) of a message, which are normally implemented in the integration system host language (e.g., JAVA, C#).”), and
an implementation platform that receives information from a correctness platform, to:
(i) translate, by an implementation platform application integration engine, the formal representation generated by the correctness platform ([0111] “The defined LiLa constructs can be combined into complex representations of integration programs that can be executed by integration systems (e.g., open-source integration system APACHE CAMEL). For instance, if APACHE CAMEL is used as the integration system, the LiLa programs can be compiled into message channels in APACHE CAMEL, namely, CAMEL Routes … The example rule-based, graph transformation LiLa compiler toolchain 152 of FIG. 1B can be used to synthesize and compile LiLa programs into executable integration programs by integration systems,” wherein the “APACHE CAMEL” system is the “implementation platform”.), and
(ii) configure, by the implementation platform application integration engine, implementation parameters of the translated formal representation ([0126] “FIG. 9 is an example route graph 900 in EIP-icon notation corresponding to the LDG 400 of FIG. 4 and the LiLa program in Listing 300 of FIG. 3 for the soccer player event scenario. The RG 900 shows the synthesized APACHE CAMEL routes in the EIP-icon notation.” [0128] “The fact source and routing goal nodes can be transformed to components in APACHE CAMEL, passing the configurations that are stored in the node properties. A detected (not @from annotated) fact source gets an additional numOfMsgsToAgg property, which remembers the entering message count of a join router (e.g., a structural/channel n:1 element), and a subsequently added, corresponding aggregator ILP (e.g., a message combining m:1 element) with completionSize=numOfMsgsToAgg.”); and
wherein dynamic, multi-objective optimization strategies, that preserve structural and semantic correctness, are executed in connection with the formal representation ([0012] “A sixth aspect, combinable with any of the previous aspects, further comprising optimizing the logical model graph.” [0013] “Example techniques for declarative, data-centric integration scenario modeling are provided, which allows for automatic optimization of scenarios by combining optimizations from both data management domain and integration control domain (e.g., data partitioning, parallelization, scatter/gather, splitter/gather) … The rule-based techniques allow specifying match/execute conditions that are used to apply optimizations on the graph, such as AST analysis (e.g., unnecessary operations), independent data/operations (e.g., parallelization), and data partitioning.” [0031] “With the more data-centric integration language and a relational logic-based implementation of integration semantics, example data-centric integration modeling techniques are provided that allow for optimization from the data management domain (e.g., data partitioning, parallelization) to be combined with common integration processing (e.g., scatter/gather, splitter/gather).” Further, [0078] “While projections allow for rather static, structural filtering, the built-in and selection operators can be used to filter more dynamically based on the content.”).

With further regard to Claim 1, Ritter ‘698 does not teach the following, however, Ritter ‘032 teaches:
facilitate definition of Enterprise Integration Patterns (“EIP”) using timed eip-nets ([0070] “The window can specify the scope of the current query. For example, the aggregator in Listing 8 can be configured to support the common time-based (completionTimeout) or a static number of messages based on window (completionSize),” wherein the Applicant’s specification defines “timed eip-nets” as including time-based requirements, see Applicant’s specification [0062]-[0063].);
(ii) execute model checking to find errors in the formal representation ([0032] “the canonical data model is DATALOG.” [0037] “the DATALOG producer allows for parameterization of rules, however, the producer applies them before writing the result to a fact-source, which can be used to verify evaluation results.” [0064] “using arbitrary CAMEL-DATALOG predicates to decide whether a message is left in the pipeline or filtered out. For example, by using predicates, it is possible to verify the data structure and to check whether a message contains certain facts.”); and
(iii) simulate, via a simulation engine of the implementation platform, the EIP patterns to provide experimental validation after executing a test simulation for each EIP pattern multiple times, producing multiple test results for each EIP pattern, using a variety of simulated EIP pattern input conditions ([0037] “The consumer is typically used to generate test data for the experimental evaluation of the system. Similarly, the DATALOG producer allows for parameterization of rules, however, the producer applies them before writing the result to a fact-source, which can be used to verify evaluation results.” [0089] “For example, an experiment has been conducted by applying logic integration programming to a soccer test-match data set,” wherein the “soccer test-match data set” is simulated data. [0090] “The DATALOG system under test is a Java implementation of the standard naive-recursive DATALOG evaluation (i.e., without stratification) in version 0.0.6. The middleware system is an APACHE CAMEL version 2.12.2 runtime that we extended by our language constructs. The tests are executed on the JDK version 1.7.0.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Ritter ‘698 with the EIP pattern testing as taught by Ritter ‘032 in order to “allow for more complex DATALOG processing through the composition of EIPs and efficient evaluation of DATALOG on relational data” (Ritter ‘032 [0011]).

With further regard to Claim 1, Ritter ‘698 in view of Ritter ‘032 does not teach the following, however, Alex teaches:
the correctness platform to receive information from the formalization platform and evaluate correctness of the EIP patterns defined via the formalization platform ([0007] “The method comprises selecting, by a regression testing system, a pattern template from one or more pattern templates, wherein each of the one or more pattern templates correspond to one of one or more predefined integration patterns and the selected pattern template is represented as a service pattern template … the regression testing system performs the regression integration testing on the service pattern template for validating the service pattern template based on the information stored in the test repository,” wherein “validating” is equivalent to “evaluating correctness”.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Ritter ‘698 in view of Ritter ‘032 with the pattern checking as taught by Alex as this “provides a user, the flexibility to generate one or more environment independent pattern templates for performing regression integration testing” (Alex [0067]).

With further regard to Claim 1, Ritter ‘698 in view of Ritter ‘032 and Alex does not teach the following, however, Beringer teaches:
each eip-net having a control layer, a data logic layer, and a persistence layer ([0024] “The model of the business process with the different layers can provide a data model for providing information to a user on various channels in various modes.” [0027] “A runtime in a server that provides the model data can create a non-technical, business-only configuration layer on top of the enterprise services architecture and repository (ESA and ESR) of an enterprise.” [0029] “the active business client connects to a backend layer (which is generally secure). The data ‘consumed’ from the backend is data related to work to perform” [0041] “Data model 158 represents the ‘M’ component or layer of the modified MVC implementation. The model provides domain-specific representations of the data. The domain logic that is part of the data provides meaning to the raw data or parameters used to instantiate the object.” [0042] “Previous implementations of MVC architectures included the controller layer (‘C’) at the server, where data was translated to a specific format for a particular user interface.” [0075] “The framework enables a number of different OSGi layers, APIs, and services that are compliant with the model.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Ritter ‘698 in view of Ritter ‘032 and Alex with the layers as taught by Beringer since “modeling of a business process on multiple different layers enables the use of building block components to model and generate workflows” (Beringer [0024]).

With further regard to Claim 1, Ritter ‘698 in view of Ritter ‘032, Alex and Beringer does not teach the following, however, Champagne teaches:
the optimization strategies including a pattern placement optimization and an optimization that reduces interactions (Col. 5 Ln. 29: “The benefits of current systems include massive scalability, network optimization based on distributing content closer to endpoints, and higher fault tolerance through a high degree of redundancy.” Col. 8 Ln. 47: “One embodiment of the content delivery system in accordance with the invention may be used for a wireless device. In this embodiment, the non-facilities based content delivery network with distributed computing utilizes an improved routing schema for the delivery of content. The system may also house data on edge servers local to roaming mobile devices. The system may provide a localized routing scheme for content management whereby the public network is accessed by a gateway function at the local wireless base station. The system may provide a software based Content Delivery Network designed for mobile devices, whereby the client and server functions are separated. The system may also provide a more cost efficient routing schema which bypasses roaming tariff structures and minimizes costs by routing content locally.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Ritter ‘698 in view of Ritter ‘032, Alex and Beringer with the placement and interaction reduction optimizations as taught by Champagne in order to “improve download speeds, reduce failures and lost packets during download, and significantly avoid costs associated with inter-exchange/roaming agreements” (Champagne Col. 22 Ln. 6).

With further regard to Claim 1, Ritter ‘698 in view of Ritter ‘032, Alex, Beringer and Champagne does not teach the following, however, Bonas teaches:
further wherein at least one timed ep-net is associated with a circuit breaker wrapper that automatically trips from closed to open when more than a pre-determined number of exceptions occur to block communications ([0002] “a software circuit breaker can monitor operations of the application for failures. Once the number of failures reaches a certain threshold, the software circuit breaker may be ‘tripped’.” [0028] “When the external circuit breaker is triggered, the controller component 142 may apply one or more traffic policies (e.g., routing rules, load balancing rules) to the endpoints and/or the application/services hosted by the endpoints. For example, the controller component 142 may cause one or more portions of traffic destined to the endpoints (e.g., requests, data, etc.) not to be routed to the endpoints.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Ritter ‘698 in view of Ritter ‘032, Alex, Beringer and Champagne with the circuit breaker as taught by Bonas since “Circuit breaking is an important pattern for creating resilient applications and may enable execution of applications that limit the impact of failures, latency spikes, and other undesirable effects of network peculiarities” (Bonas [0002]).

Claims 8 and 15:
With regard to Claims 8 and 15, these claims are equivalent in scope to Claim 1 rejected above, merely having a different independent claim type, and as such Claims 7 and 15 are rejected under the same grounds and for the same reasons as discussed above with regard to Claim 1.

Claims 4-5, 11-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter ‘698 in view of Ritter ‘032, Alex, Beringer, Champagne and Bonas as applied to Claims 1, 8 and 15 above, and further in view of Sharma et al. (US PGPUB 2013/0074046; hereinafter “Sharma”).
Claim 4: (Currently Amended)
Ritter ‘698 in view of Ritter ‘032, Alex, Beringer, Champagne and Bonas teaches all the limitations of claim 1 as described above. Ritter ‘698 in view of Ritter ‘032, Alex, Beringer, Champagne and Bonas does not teach the following, however, Sharma teaches:
wherein at least one timed eip-net is associated with a throttler that emits at most n messages per a pre-determined number of time units to a receiving channel ([0064] “As another means of testing API interaction, prototyping suite 430 may offer a ‘live throttled’ mode. According to live throttled operation, applications 442, 444, 446 may again direct API messages to an interface of prototyping suite 432. Prototyping suite 432 may then direct such API messages to API 452 for any applications 442, 444, 446 that are currently configured for testing in live throttled mode. In doing so, prototyping suite 430 may throttle the rate that such messages are forwarded.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Ritter ‘698 in view of Ritter ‘032, Alex, Beringer, Champagne and Bonas with the throttler as taught by Sharma in order “to ensure that service provider 450 is not overwhelmed by a large number of messages” (Sharma [0064]).

Claim 5:
Ritter ‘698 in view of Ritter ‘032, Alex, Beringer, Champagne, Bonas and Sharma teaches the system of claim 4. Ritter ‘698 in view of Ritter ‘032, Beringer, Champagne, Bonas and Sharma does not teach the following, however, Alex further teaches 
wherein at least one erroneous EIP pattern is associated with at least one of: (i) a pattern description to model error, and (ii) a pattern model to implementation error ([0031] “In an embodiment, any failures occurring during the execution of the one or more test cases may be considered as a possible error/issue with the newly generated test environment 103 and/or the new version of the integration pattern 119. Furthermore, the regression testing system 101 may rectify the possible errors/issues associated with the newly generated test environment 103 and/or the new version of the integration pattern 119, thereby making the test suite 105 to work independent of any test environment 103 and/or the integration pattern 119 being used.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Ritter ‘698 in view of Ritter ‘032, Beringer, Champagne, Bonas and Sharma with the error type detection as taught by Alex for purposes of “making the test suite 105 to work independent of any test environment 103 and/or the integration pattern 119 being used” (Alex [0031]).

Claim 11: (Currently Amended)
Ritter ‘698 in view of Ritter ‘032, Alex, Beringer, Champagne and Bonas teaches all the limitations of claim 8 as described above. Ritter ‘698 in view of Ritter ‘032, Alex, Beringer, Champagne and Bonas does not teach the following, however, Sharma teaches:
wherein at least one timed eip-net is associated with a delayer that delays a message a pre-determined number of time units before emitting to a receiving channel ([0064] “As another means of testing API interaction, prototyping suite 430 may offer a ‘live throttled’ mode. According to live throttled operation, applications 442, 444, 446 may again direct API messages to an interface of prototyping suite 432. Prototyping suite 432 may then direct such API messages to API 452 for any applications 442, 444, 446 that are currently configured for testing in live throttled mode. In doing so, prototyping suite 430 may throttle the rate that such messages are forwarded,” wherein the “prototyping suite 430”, i.e. a throttler, in Sharma is also interpreted as a “delayer” since a message will necessarily be delayed a number of time units before being emitted when throttling is occurring.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Ritter ‘698 in view of Ritter ‘032, Alex, Beringer, Champagne and Bonas with the delayer as taught by Sharma in order “to ensure that service provider 450 is not overwhelmed by a large number of messages” (Sharma [0064]).

Claim 12:
Ritter ‘698 in view of Ritter ‘032, Alex, Beringer, Champagne, Bonas and Sharma teaches the method of claim 11. Ritter ‘698 in view of Ritter ‘032, Beringer, Champagne, Bonas and Sharma does not teach the following, however, Alex further teaches 
wherein at least one erroneous EIP pattern is associated with at least one of: (i) a pattern description to model error, and (ii) a pattern model to implementation error ([0031] “In an embodiment, any failures occurring during the execution of the one or more test cases may be considered as a possible error/issue with the newly generated test environment 103 and/or the new version of the integration pattern 119. Furthermore, the regression testing system 101 may rectify the possible errors/issues associated with the newly generated test environment 103 and/or the new version of the integration pattern 119, thereby making the test suite 105 to work independent of any test environment 103 and/or the integration pattern 119 being used.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Ritter ‘698 in view of Ritter ‘032, Beringer, Champagne, Bonas and Sharma with the error type detection as taught by Alex for purposes of “making the test suite 105 to work independent of any test environment 103 and/or the integration pattern 119 being used” (Alex [0031]).

Claim 18:
With regard to Claim 18, this claim is equivalent in scope to Claim 4 rejected above, merely having a different independent claim type, and as such Claim 18 is rejected under the same grounds and for the same reasons as discussed above with regard to Claim 4.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ritter ‘698 in view of Ritter ‘032, Alex, Beringer, Champagne, Bonas, Alex, and Sharma as applied to Claim 18  above, and further in view of Ritter (“Application Integration Patterns and their Compositions: Foundations, Formalizations, Solutions”, May 27, 2019; hereinafter “Ritter-2019”).
Claim 19:
Ritter ‘698 in view of Ritter ‘032, Alex, Beringer, Champagne, Bonas and Sharma teaches the medium of claim 18. Ritter ‘698 in view of Ritter ‘032, Beringer, Alex, Champagne, Bonas and Sharma does not teach the following, however, Ritter-2019 further teaches 
wherein at least one erroneous EIP pattern is associated with both of: (i) a pattern description to model error, and (ii) a pattern model to implementation error (Page 88 Paragraph 5: “Erroneous Patterns …. we briefly describe these types of errors by example. Pattern Description to Model Errors. The formal representation of a pattern depends on different challenging factors concerning the quality and comprehensiveness of the pattern description as well as the clarity of its variations, and the complexity of the formalism. Consequently, the process of formalizing a pattern can introduce flaws prone due to understanding of the complex task at hand.” Page 88 Paragraph 7: “Pattern Model to Implementation Errors. The model to implementation gap specifies the difficulties that can arise during the implementation of a formalize pattern. With the model on one side and the tool-specificities on the other, errors can occur during the translation and configuration”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medium as disclosed by Ritter ‘698 in view of Ritter ‘032, Beringer, Champagne, Bonas and Sharma with the erroneous EIP pattern associations as taught by Ritter-2019 since “the main sources of error during the responsible pattern formalization process… are the conceptual work on defining the formal representation of a pattern, as well as the model to implementation step, in which the formal model is implemented and configured” (Ritter-2019 Page 88 Paragraph 5).

Response to Arguments
Applicant's arguments, see Pages 8-11 of the Remarks filed August 5, 2022, with respect to the rejections under 35 U.S.C. 103 of Claims 1, 4-5, 8, 11-12, 15 and 18-19 have been fully considered but are moot in view of new grounds of rejection. Particularly with regard to the new added Bonas (US PGPUB 2020/0349061) and Sharma et al. (US PGPUB 2013/0074046) references which has been cited for purposes of teaching the newly amended claim language.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
Jamjoom et al. (“Don’t Call Them Middleboxes, Call Them Middlepipes”, August 2014) discloses a software system using middlepipes, wherein middlepipes handle traffic between applications and services and further wherein the middlepipes include a “circuit breaker” network functionality similar to that of the newly amended limitation in the instant application.
 Sarker et al. (“An Evaluation of RTP Circuit Breaker Performance on LTE Networks”, April 2014) discloses a Real-time Transport Protocol (RTP) system which includes the use of a “circuit breaker” to prevent traffic flows from causing excessive congestion in the network, wherein a plurality of circuit breaker conditions are implemented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        
/s. sough/spe, art unit 2192/2194